DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Luzzi (US Patent 4955823) teaches: “an insulated external parking bushing 20, comprising a body member 26; a contact head (tip of 292) extending from the body member 26 for receiving an end of a conductor probe 292; a receptor sleeve 308 extending from the body member 26 opposite the contact head (tip of 292); a conductive sleeve 68, including a connector cup (where element 215 fits in 68), for receiving an end of a power cable 66; an external parking bushing 20 attached to the body 152 and the receptor sleeve 308; and the insulated external parking bushing 20 removeably secured to an existing external parking bushing 20 and receptor sleeve 308 and body 152".
However, Luzzi fails to provide, teach or suggest: the body of the insulated parking bushing is further comprised of a cut out for 5easier coupling or attachment to a loadbreak elbow, covering the contact head and the conductor probe of a 200 amp system.
Claims 2-9 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831